— Appeal by defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered May 12,1981, convicting him of robbery in the second degree (two counts) and criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No questions of facts have been raised or considered. The court’s refusal to instruct the jury, as requested, on the issue of the voluntariness of the defendant’s statements, as required by CPL 710.70 (subd 3), necessitates a new trial (see People u Graham, 55 NY2d *516144; People v Gibson, 89 AD2d 859). The error may not be regarded as harmless, as the statute is mandatory in its direction and the court’s refusal to so charge deprived the jury of any instructions regarding the standards by which to evaluate the defendant’s claim that the statements in issue had been coerced. Thompson, J. P., O’Connor, Weinstein and Bracken, JJ., concur.